Citation Nr: 0828739	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska in which the RO denied service 
connection for tinnitus and an eye disorder and granted 
service connection for PTSD at 50 percent disabling.  The 
veteran perfected an appeal of this decision.

In December 2006, updated VA outpatient records were 
associated with the claims folder without waiver of review by 
the RO.  Those records are not, however, "pertinent" to the 
tinnitus claim that is being addressed on the merits in this 
decision.  Thus, the tinnitus claim need not be remanded for 
additional consideration by the RO.  See 38 C.F.R. § 20.1304 
(2007).

The issues of entitlement to service connection for an eye 
disorder and entitlement to an increased disability rating 
for service-connected PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Matters not on appeal

In the above-referenced June 2005 rating decision, the RO 
denied that new and material evidence had been received to 
reopen a previously-denied claim of service connection for 
diabetes mellitus type II based on presumptive exposure to 
herbicides in Vietnam.  The veteran perfected an appeal of 
that determination.

By a July 2006 rating decision, the RO denied service 
connection for erectile dysfunction (claimed as secondary to 
PTSD and diabetes mellitus type II) and for peripheral 
neuropathy of the left leg, lower right leg, right hand, and 
left hand (each claimed as secondary to diabetes mellitus 
type II).  The veteran filed a timely notice of disagreement 
with that denial.  He withdrew the erectile dysfunction claim 
via a February 2007 statement.  See 38 C.F.R. § 20.204 
(2007).  
No further action has been taken as to the issues for 
secondary service connection for peripheral neuropathy or the 
claim to reopen service connection for diabetes, as such are 
dependent upon the veteran's allegations of herbicide 
exposure as a result of service on a vessel off the shore of 
Vietnam.  The Secretary of Veterans Affairs had imposed a 
stay at the Board on the adjudication of claims such as that 
of this veteran pending appeal of Haas v. Nicholson, 20 Vet. 
App. 257 (2006), wherein the United States Court of Appeals 
for Veterans Claims (Court), reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides on the basis that a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of duty in order to be entitled to 
the presumption of herbicide exposure and service connection 
under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  

On May 8, 2008, the Federal Circuit reversed and remanded the 
August 16, 2006, decision issued by the Court in Haas.  
 However, the Haas stay continues to remain in effect in 
accordance with the terms of the Court's order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007), until such time as the 
Federal Circuit issues its mandate in Haas, or some other 
judicial action is taken regarding the stay.  As such, the 
issues of whether new and material evidence has been 
submitted to reopen the previously-denied claim of 
entitlement to service connection for diabetes mellitus and 
entitlement to secondary service connection for peripheral 
neuropathy of the bilateral upper and lower extremities are 
stayed pending further notice.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinnitus. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision as to this claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The veteran was informed in a letter 
dated in May 2005 that to support his claims of service 
connection, the evidence must show:  (1) an injury in 
military service or a disease that began in, or was made 
worse during, military service, or that there was an event in 
service which caused injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
your current disability and an injury, disease, or event in 
military service.  

The veteran was further informed in the letter that VA would 
provide a medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the May 2005 letter asked the 
veteran to send any treatment records pertinent to his 
claimed conditions.  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
Moreover, because the veteran's claim is being denied, 
elements (4) and (5) are moot.  In any event, the veteran was 
provided with notification consistent with Dingess in a March 
2006 letter.  

The veteran, through his attorney, has contended that VCAA 
must notify him of "the existence of negative evidence and 
how to counter this evidence."  See, e.g., the December 2005 
VA Form 9.  However, the United States Court of Appeals for 
the Federal Circuit has specifically found that VCAA notice 
"may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  The Court has further stated since 
38 U.S.C.A. § 5103(a) "deals only with information and 
evidence gathering prior to the initial adjudication of a 
claim . . . it would be senseless to construe that statute as 
imposing upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See also Locklear v. Nicholson, 20 Vet.App. 
410 at 415 (2006).  Therefore, the contentions that the 
veteran should be provided notification as to the adequacy of 
the evidence in his case are meritless.

The Board further notes that the veteran and his attorney are 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service treatment records and reports of VA 
treatment of the veteran which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
of his hearing in March 2004 and April 2005.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented by his 
attorney.  The veteran indicated on his December 2005 VA Form 
9 that he did not want a hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits 
as to the issue of service connection for tinnitus.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection-in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The Board's analysis will proceed with consideration of the 
Hickson elements required for service connection.

Hickson element (1) is met, as the veteran has been diagnosed 
with tinnitus in VA audiometric examinations conducted in 
March 2004 and April 2005.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's March 11, 1970 
entrance examination, including audiology testing, was 
pertinently negative and his January 21, 1974 separation 
physical examination was completely normal with respect to 
the veteran's hearing. 

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from gunfire caused injury to 
his ears.  The Board observes that the veteran's MOS was 
signalman.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
noise in service, as undoubtedly were millions of other 
veterans.  However, the veteran and his attorney have not 
pointed to any such statutory or regulatory presumption which 
equates noise exposure with injury to the ears, and the Board 
is aware of none.  In this connection, the Board notes that 
despite the assertions of the veteran's attorney to the 
contrary, the evidence of record does not indicate that the 
veteran is a veteran of combat.  The combat presumptions are 
therefore not applicable.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304(d) (2007).   

The medical evidence of record does not support the veteran's 
implied contention that he sustained any ear injury during 
his military service.  Crucially, his separation physical 
examination is pertinently negative for ear injury.  
Significantly, there is no mention of ear problems by the 
veteran until he filed his claim of entitlement to VA 
benefits in December 2003, almost 30 years after he left 
military service in January 1974.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

The lack of any evidence of ear problems for three decades 
after service, and the filing of the claim for service 
connection 30 years after service, is itself evidence which 
tends to show that no injury to the ear was sustained in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the veteran's case rests of his own non-specific 
contention that he sustained a bilateral ear injury or 
injuries in service.  The Board has considered those 
statements.  However, his statements are outweighed by the 
utterly negative service medical records, to include lack of 
evidence of such problems in connection with his separation 
physical examination, as well as the lack of objective 
evidence of ear problems for decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 30 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.

In the absence of an in-service incurrence or aggravation of 
ear disease or injury, it follows that or medical nexus, or 
Hickson element (3), is necessarily lacking also.  This was 
precisely the finding of the VA audiologist in March 2004, 
who determined that the veteran's tinnitus was not related to 
military service.  The veteran himself reported to the 
examiner that his tinnitus began around 10 to 20 years ago, 
many years after his separation from service.   

[The Board notes that the April 2005 VA examiner indicated no 
nexus opinion could be rendered as to the veteran's tinnitus 
without resorting to speculation, as the veteran had offered 
conflicting reports as to the onset of his tinnitus.  The 
Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Accordingly, this opinion may not be considered.]

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself or his attorney contends 
that a medical relationship exists between his current 
tinnitus and service, their opinions are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

The veteran's attorney has contended in a statement dated in 
January 2006 that the veteran could establish service 
connection for a hearing disability even if the disability 
manifested itself several years after the veteran's 
separation from service.  He cited Hensley v. Brown, 5 Vet. 
App. 155 (1993).  However, the Hensley decision cited by the 
attorney specifically dictates that when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  See Hensley, 5 Vet. App. at 158.  Here, there is no 
such evidence.  Indeed, as noted above, the only competent 
medical opinion of record that speaks to the relationship 
between his current disability and service is unfavorable.  

The veteran appears to be basing an argument based on 
continuity of symptomatology.  In other words, the veteran 
contends he had tinnitus in service and continuously 
thereafter; however, there is no competent medical evidence 
supporting this argument in the record.  As was noted above, 
tinnitus was initially diagnosed decades years after service.  
In the interim, there were no complaints of, or treatment 
for, tinnitus.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

The veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for tinnitus is denied.


REMAND

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.

The Board has determined that remand is appropriate for 
additional evidentiary and procedural development.  

Additionally-submitted evidence

As indicated in the Introduction, after the May 2006 
statement of the case, additional VA outpatient records 
concerning the veteran's PTSD and eye problems was associated 
with the claims folder.  This evidence was not previously 
associated with the veteran's claims folder, it has not been 
considered by the RO, and no waiver of initial RO 
consideration is currently of record.  See 38 C.F.R. §§ 19.9, 
20.1304 (2007).

Without a written waiver of initial RO consideration of the 
additional records, these issues must be returned to the 
agency of original jurisdiction for readjudication. 
See Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) [VA regulation allowing the Board to 
consider additional evidence without remanding case to the 
agency of original jurisdiction for initial consideration was 
invalid].
Updated VA outpatient records

The veteran's most recent outpatient record from the VA 
Medical Center (VAMC) in Grand Island is dated in December 
2006.  Updated treatment records should be associated with 
the claims folder, as they could potentially affect the 
outcome of the issues currently on appeal.  See 38 U.S.C.A. § 
5103A (West 2002).

VA eye examination 

Review of the veteran's service treatment records shows that 
he was treated on three occasions during a three-week period 
for complaints of a burning sensation in his eyes on 
September 26, 1973; October 2, 1973; and October 15, 1973.  
The final diagnostic impression was non-specified 
conjunctivitis.  Additionally, recent VA outpatient records 
indicate diagnoses of various eye problems, including 
conjunctivitis, glaucoma, floppy eyelid syndrome and dry eye 
syndrome. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current eye 
disorder(s) and the relationship, if any, between any 
currently identified eye problems and the veteran's period of 
active service from July 1970 to January 1974, including the 
veteran's complaints of burning in his eyes and diagnosis of 
conjunctivitis therein.  These questions must be addressed by 
an appropriately qualified medical professional.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his attorney and ask that he 
identify any recent medical examination, 
hospitalization or treatment records 
pertaining to his claim for service 
connection for an eye disorder and his 
claim for an increased rating for 
service-connected PTSD.  Any such 
records so identified should be 
obtained, to include records from the 
Grand Island VAMC [dated after December 
2006], to the extent possible.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  VBA should then schedule the veteran 
for a VA eye examination to determine 
the existence and etiology of any 
current eye disabilities.  The examiner 
should review the veteran's claims 
folder and render an opinion as to (1) 
whether any eye disorders currently 
exist and (2) whether there is any 
relationship between any currently 
identified eye disorders and the 
veteran's military service, with 
specific consideration of the veteran's 
complaints of burning in the eyes and 
diagnosis of conjunctivitis therein.  
A copy of the examination report should 
be associated with the veteran's VA 
claims folder.  

3.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claims 
of entitlement to service connection for 
an eye disorder and entitlement to 
increased disability rating for service-
connected PTSD, to include consideration 
of the recently-submitted VA outpatient 
treatment records and any other records.  
If the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his attorney should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


